DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the limitation “a primer, a quantity of propellant, and at least one sub-projectile” in lines 2-3 and 8 (2X).  The issue is whether the latter recitation intends to convey the previously recited elements or to introduce new/other of these elements.  Presuming the former, suggested is using --the-- or --said-- before the elements, e.g., --the primer, the quantity of propellant, and the at least one sub-projectile--.
Claim 1 similarly further recites “a projectile” in lines 2 and 7 and is ambiguous for the same reasoning applied above, i.e. whether the latter recitation is a new/other projectile than the former recitation is unclear.
Claim 8 recites “said groove” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Presumably because of this lack, the claim is ambiguous, i.e. “and the other of said first sub-projectile and said second sub-projectile” fails to require anything.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0322001 to Panousakis.
Panousakis discloses the claimed invention including a projectile launching system (“firearm,” e.g., ¶¶ [0003], [0044]) comprising: a projectile 260, e.g., Fig. 2B, including a primer 252, a quantity of propellant (“212, which may or may not contain propellant,” ¶ [0045], and/or “Propellant may be placed within internal chamber 210 as well as conventional combustion chamber 212, id.), and at least one sub-projectile 230; projectile launcher including: at least one barrel (“barrel,” e.g., ¶ [0008]) extending along a longitudinal axis between a first end and a second end, wherein said second end defines an exit port of said barrel (all inherent in a firearm barrel); 252) ignites when struck by a firing pin from a firearm,” ¶ [0056], ‘projecting into the barrel, etc.’ inherent in striking the primer) whereby said quantity of propellant is ignited and said projectile is launched through and out of said at least one barrel (“propellant behind the bullet is ignited that creates a combustion reaction that pushes the bullet out of the barrel,” ¶ [0003]; nothing in Panousakis suggests otherwise); an activator (such as a trigger mechanism inherent in the firearms disclosed) engaged with said firing pin mechanism and engageable by a user of said projectile launcher to control said firing pin mechanism to project into said at least one barrel and engage said primer of said projectile (all inherent in such a trigger mechanism); and a power system 222 engaged with at least one of said at least one barrel and said projectile (here, the projectile) and configured to rotate said at least one of said at least one barrel and said projectile (here, the projectile) about said longitudinal axis as said firing pin mechanism is projecting into said at least one barrel and engaging said primer of said projectile.  Panousakis discloses that “Consumption of the propellant contained within internal chamber 210 results in gas generation that vents through any outlets (such as nozzles 222) once the pressure inside the projectile is higher than the pressure outside it,” ¶ [0056], and that “If the nozzles are placed in a tangential manner, torque will be developed,” id.  Developing torque is how “the exhaust gases from the internal chamber [are] used to rotate the projectile,” ¶ [0039].  Thus, Panousakis fairly anticipates the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panousakis.
Panousakis discloses the claimed invention as applied above except for wherein the at least one barrel is further defined as a plurality of barrels.

Alternatively, it has been held that mere duplication of parts has no patentable significance unless a new and unexpexted result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, no new or unexpected result can be produced merely by incorporating at least one more barrel.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panousakis in view of US 1,380,773 to Clay.
Panousakis discloses the claimed invention as applied above except for wherein said projectile further comprises: a layer of material covering an outer surface of said sub-projectile, said layer an anti-friction material, a flammable material, a radioactive material, or a chemical warfare material.
Clay teaches a projectile, e.g., Fig. 1, including a sub-projectile 10 comprising a layer of material 12 covering an outer surface of the sub-projectile, the layer being an anti-friction material, page 1, lines 60-63, “which forms a “lubricant” for the slug [10],” id., lines 63-64.  Thus, Clay teaches such for the purpose of lubricating movement of the sub-projectile.
.
Allowable Subject Matter
Claims 3-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Jun-21